Citation Nr: 0102211	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-03 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for chronic lumbar 
syndrome, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active military service from March 1970 to 
March 1974.  Prior active service is unverified.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida, that denied the 
veteran's claim for an evaluation in excess of 10 percent for 
chronic lumbar syndrome.  

A videoconference hearing was held in November 2000 before 
the undersigned, who is the Board member designated by the 
Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West Supp. 2000).  A transcript of the hearing is of record.

When the veteran testified before the Board, he stated that 
he had been medically retired from CSX Transportation.  He 
said that the reason for his retirement was his service-
connected lower back disability.  He claimed that as a result 
of his condition, not only did he miss work, but when he was 
working, he was limited in the functions he could perform.  A 
review of the claims folder reveals that the VA does not have 
copies of his retirement physical or any other medical 
records that were used by CSX Transportation in granting the 
veteran a medical retirement.  They are potentially relevant 
to his claim for a higher evaluation.  The RO should request 
them on remand.

Additionally, the veteran mentioned that he suffered an on-
the-job injury in April 1997 and that he received worker's 
compensation for that injury.  It is unclear from the record 
the extent of that injury and the treatment he received for 
it.  The medical report concerning the injury and the 
worker's compensation claim, and subsequent treatment 
reports, are not in the record.  These records are 
potentially relevant, and they should be obtained on remand.

Of record are some treatment records of the veteran from 
Ruben B. Timmons, M.D.  The RO should obtain an appropriate 
release from the veteran and obtain his complete treatment 
records from Dr. Timmons.

Finally, the veteran has said that he received treatment at a 
VA medical facility for his back condition.  Some of the 
veteran's outpatient treatment records are associated with 
the file.  The RO should assure that it has all of the 
veteran's VA treatment records from 1997 to the present 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

In undertaking the required development, the RO must assure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Therefore, on remand the 
RO must comply with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, this case is REMANDED for the following:

1.  After obtaining an appropriate 
release from the veteran request all 
medical documentation relating to the 
veteran's early retirement from CSX 
Transportation [500 Water Street, 
Jacksonville, Florida 32202], and all 
medical documentation the company may 
have relating to his 1997 workers 
compensation claim for an on-the-job 
injury.  If any request for these records 
is unsuccessful, notify the veteran so he 
may obtain and present the records 
himself.

2.  Ask the veteran to provide a release 
for his treatment records from Ruben B. 
Timmons, M.D., and to give the 
approximate dates of his treatment.  
Request the veteran's complete treatment 
records from Dr. Timmons.  If any request 
for treatment records is unsuccessful, 
notify the veteran so he may obtain and 
present the records himself.

3.  Ask the veteran whether he has 
received private treatment from any other 
provider for his back and the dates of 
such treatment.  If there are other 
private care providers, ask the veteran 
to provide appropriate releases, and 
request the records.  If any request is 
unsuccessful, notify the veteran so he 
may provide the treatment records 
himself.

4.  Ask the veteran for the names of the 
VA facilities at which he has received 
treatment for his lumbar syndrome.  
Obtain and associate with the file all VA 
treatment records that have not already 
been associated with the file.

5.  In undertaking the above development, 
the RO must ensure that all notification 
and development required by the VCAA is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

6.  The veteran is to be afforded a VA 
orthopedic examination for the purpose of 
ascertaining the current severity of his 
chronic lumbar syndrome.  The examiner is 
asked to distinguish between 
manifestations of the veteran's service 
connected disorder and any manifestations 
of his 1997 on-the-job injury, if such 
distinction is medically feasible.  All 
indicated special studies should be 
accomplished, and the examiner should set 
forth medial rationale for any opinion 
given.  The claims folder and this Remand 
must be made available to the examiner 
for review prior to the examination.

7.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his representative 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


